Name: Commission Regulation (EEC) No 1375/89 of 19 May 1989 fixing the indicative ceiling for imports into Spain of certain seed potatoes for the period 1 October to 31 December 1989
 Type: Regulation
 Subject Matter: international trade;  Europe;  plant product
 Date Published: nan

 20 . 5 . 89 Official Journal of the European Communities No L 137/27 COMMISSION REGULATION (EEC) No 1375/89 of 19 May 1989 fixing the indicative ceiling for imports into Spain of certain seed potatoes for the period 1 October to 31 December 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 thereof, Whereas, pursuant to Article 81 (4) of the Act of Accession, it has been decided to make seed potatoes subject to the supplementary trade mechanism for the period 1 March 1986 to 31 December 1989 ; Whereas Article 83 of the Act of Accession provides that a forward estimate is to be drawn up at the start of each marketing year on the basis of production and consumption estimates in Spain of seed potatoes subject to the supplementary trade mechanism ; whereas indicative ceilings have been fixed for the period expiring on 30 September 1989 ; whereas the fixing of successive indicative ceilings must entail some progressiveness in relating to traditional patterns of trade ; whereas the estimate thus drawn up for the period 1 October to 31 December 1989 results in the fixing of the indicative ceiling given hereinafter ; Whereas Commission Regulation (EEC) No 650/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of certain seed potatoes (3), as last amended by Regulation (EEC) No 1691 /88 (4), lays down certain detailed rules for the application of the supplementary trade mechanism to seed potatoes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The indicative ceiling for imports into Spain of certified seed potatoes covered by CN code 0701 10 00 shall be 26 726 tonnes for the period 1 October to 31 December 1989. Article 2 This Regulation shall enter into force on 1 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p . 106 . (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 60, 1 . 3 . 1986, p. 58 . (4) OJ No L 151 , 17. 6. 1988, p. 33 .